      Case 1:18-cv-00681-RJL Document 273 Filed 10/09/20 Page 1 of 10


                    UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF COLUMBIA


AARON RICH
                      Plaintiff,

     v.                                         Civil Action No. 1:18-cv-00681-RJL

EDWARD BUTOWSKY,                                Hon. Richard J. Leon
MATTHEW COUCH, and
AMERICA FIRST MEDIA

                      Defendants.




PLAINTIFF’S RESPONSE TO DEFENDANTS’ MOTION FOR RECONSIDERATION
             AND TO TAKE ADDITIONAL DEPOSITIONS, AND
             NOTICE REGARDING THIRD-PARTY WITNESSES




                                    MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                    MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                    WILLKIE FARR & GALLAGHER LLP
                                    1875 K Street NW, Washington, DC 20006
                                    Tel: (202) 303-1442 / Fax: (202) 303-2000
                                    mgottlieb@willkie.com
                                    mgovernski@willkie.com

                                    JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                    BOIES SCHILLER FLEXNER LLP
                                    1401 New York Ave NW, Washington DC 20005
                                    Tel: (202) 237-2727 / Fax: (202) 237-6131
                                    jriley@bsfllp.com

                                    Attorneys for Plaintiff Aaron Rich
        Case 1:18-cv-00681-RJL Document 273 Filed 10/09/20 Page 2 of 10


       Plaintiff Aaron Rich, by and through undersigned counsel, files this response to

Defendants’ Motion for Reconsideration And To Take Additional Depositions.               Dkt. 258

(“Motion” or “Mot.”).1     While taking no position on the purported factual bases for the

Defendants’ Motion,2 Plaintiff respectfully submits this response to illustrate the Defendants’

lack of diligence with respect to the three witnesses they now seek to depose, which they

concede is the “primary consideration” for this Court to apply when resolving the Motion. Infra

§ I; see Mot. at 3-4. Relatedly, Plaintiff notifies the Court that he does not intend to move for

additional depositions at this time, based upon consideration of the Court’s comments at the

Status Conference, and Plaintiff’s determination that live testimony is unnecessary. Infra § II.

I.     DEFENDANTS ARE SEEKING TO DEPOSE TWO WITNESSES WHOSE
       DEPOSITIONS THEY CHOSE NOT TO PURSUE AT ANY POINT
       PREVIOUSLY, AND A THIRD WHOSE DEPOSITION THE COURT HAS
       TWICE DENIED LEAVE TO TAKE.

       While Defendants concede that their own lack of diligence is the “primary consideration”

before this Court, Mot. at 3-4, Defendants’ burden is even higher here, where the Court: (1) has

already extended discovery once at the request of Defendants who had failed to take a single

deposition before discovery was slated to close on January 27, 2020; (2) has permitted

Defendants to take an additional eight depositions outside the discovery window (of which they

have completed only one since March 27, 2020);3 and (3) is now being asked to permit

Defendants to take three additional depositions more than six months after discovery has closed

despite having never noticed or served a deposition subpoena for two of the witnesses at any
1
  Defendants filed their Motion entirely under seal without filing a public version. In this
response, Plaintiff redacts only those parts of the Motion that relate to materials that have been
designated in discovery.
2
  Plaintiff neither concedes the factual representations in the Motion nor waives his right to
challenge them by choosing not burdening the Court with responses here.
3
 Prior to the close of discovery on March 27, 2020, the Defendants collectively completed only
two depositions: Kelsey Mulka and Rod Wheeler. See Dkt. 178.
                                                1
          Case 1:18-cv-00681-RJL Document 273 Filed 10/09/20 Page 3 of 10


point in the past two-plus years, and the Court having twice denied the same request as to the

third.

         A.     Donna Brazile

         Defendants’ Motion marks the third time Defendants are asking this Court for permission

to depose Ms. Brazile: in January 2020, Defendant Couch moved for permission to depose inter

alia Ms. Brazile, which this Court denied in February 2020, Dkt.142; Dkt. 151, and in their

Letter of Outstanding Discovery filed on March 27, 2020, Defendants asked permission to

depose Ms. Brazile, which this Court denied in April 2020, Dkt. 174-1 (“March 27 Letter”); Dkt.

182. The Motion ignores entirely that the Court considered and denied the Defendants’ request

to depose Ms. Brazile in the March 27 Letter and, instead, pretends that it is seeking

reconsideration solely of the Court’s January 2020 order. See Motion at 8-12. In so doing, the

Defendants cannot meet their burden—and have waived their opportunity to do so—of

demonstrating the circumstances necessary to merit reconsideration based on Federal Rule 54(b).

See Allen v. Dept. of J., CV 17-1197 (CKK), 2020 WL 474526, at *10 (D.D.C. Jan. 29, 2020)

(burden on moving party to show that the “Court has patently misunderstood a party, has made a

decision outside the adversarial issues presented to the Court by the parties, has made an error

not of reasoning but of apprehension, or where a controlling or significant change in the law or

facts has occurred since the submission of the issue to the Court”). Defendants’ refusal to

acknowledge that they raised the same arguments to the Court in the March 27 Letter that they

are raising here is dispositive and fatal to their Motion for Reconsideration. Compare Mot. at 8-

12, with Dkt. 174-1 at 21.4



4
  Based on the Defendants’ own admission, they had virtually all of the documents related to Ms.
Brazile prior to filing the March 27 Letter. See Mot. at 9. Defendants’ own purported
justification for why they want to depose Ms. Brazile reflects it is an effort to perpetuate their
                                              2
        Case 1:18-cv-00681-RJL Document 273 Filed 10/09/20 Page 4 of 10


       The Defendants argue that they meet the Rule 54(b) standard based entirely on the

Court’s denial of Defendant Couch’s January motion and a recycled claim that the Court violated

Defendant Couch’s due process rights in July 2019 by limiting his ability to take depositions

while unrepresented. See Mot. at 8; see also, e.g. Dkt. 76 (Motion for Relief based on purported

violation of due process rights). But Defendant Couch has been receiving legal advice from Mr.

Quainton since at least August 2019 and his formal representation began in November 2019. See

Dkt. 76 at 1 n.1 (Defendant Couch noting in August 16, 2019 filing that he was receiving

assistance from Mr. Quainton); Dkt. 90. Defendant Couch has never explained why he and his

counsel waited until January 2020 to move for permission to take depositions, and their decision

to do so does not reflect any deprivation of process due to Defendant Couch but instead a lack of

diligence and/or a concerted legal strategy for which he and his counsel are to blame. Even if

one were to assume arguendo that Defendant Couch was deprived of some right by virtue of not

having counsel formally retained until November 2019, that provides no excuse (or even an

explanation) for why the Court should re-consider its opinion from three months later in response

to a filing submitted by counsel. Despite having complained repeatedly of having his due

process rights deprived by this Court, Defendant Couch has never explained (and cannot now

identify) what process he was due that he was not afforded subsequent to the initiation of his

relationship with his current counsel, nor can he articulate any prejudice resulting from the

Court’s action—the situation in which Defendant currently finds himself is entirely the result of




conspiracy theories about Seth Rich and not to defend their statements about Plaintiff, even, for
example, their statement that he “threw a chair” during a meeting with her.
                                               3
        Case 1:18-cv-00681-RJL Document 273 Filed 10/09/20 Page 5 of 10


his strategic decisions to resist discovery and other decisions to pursue wasteful and irrelevant

discovery and depositions that he now seems to have abandoned.5

       B.     Joel Rich (“Mr. Rich”)

       Defendants offer no explanation or excuse for why they have inexplicably waited ten

months from the initial deadline for completing fact depositions even to request permission to

depose Mr. Rich, someone who they claim to be a “central witness,” Mot. at 2. Defendants’

failure to do so, whether by strategy or neglect, is inexcusable. As reflected in his August 16,

2019 initial disclosures, Defendant Butowsky has planned to rely on Mr. Rich since at latest that

date for his “knowledge of his communications with Mr. Butowsky and the hiring of Rod

Wheeler to investigate Seth Rich's murder,” which is largely the same justification he advances

in the Motion. Compare Dkt. 83-3 at 1 (initial disclosures), with Motion at 2. On January 21,

2020, the Defendants moved to extend discovery after having taken no depositions at that point,

including to permit Defendant Butowsky to depose inter alia Mr. Rich. Dkt. 103-2 at 15 n.8.

The Motion offers no explanation as to why Defendants chose not to serve a subpoena or make

arrangements to depose Joel Rich at any time during discovery, including in their March 27

Letter to this Court in which they sought permission to depose twelve witnesses excluding Joel

Rich, yet including Former Vice President Biden’s former information technology director

(Warren Flood), the former British Ambassador to Uzbekistan (Craig Murray), and an indicted

fugitive who now lives in New Zealand (Kim Dotcom), Dkt. 174-1 at 23-28 (listing the twelve

witnesses whom Defendants “have issued subpoenas for or need to take . . . depositions”). To


5
  For example, Defendant Couch does not attempt to explain how his counsel had the time to
draft and file a separate lawsuit against Plaintiff and multiple other defendants, as well as
drafting and filing a motion to add a Bivens counterclaim against Plaintiff that has no basis in
fact or law, yet remains unable to complete document productions or take more than only one of
the depositions that Defendant Couch has had permission to take since February and April 2020.
                                               4
          Case 1:18-cv-00681-RJL Document 273 Filed 10/09/20 Page 6 of 10


the extent Defendants believed those witnesses were more important to pursue than Joel Rich,

that was their choice, and Defendants should own it. Nor does the Motion point to a single

newly discovered purported fact or law to justify permitting the Defendants to take a deposition

they could have, should have, but failed to notice at any point in the last two years. By way of

one example, the Motion claims that



                            Mot. at 3, 13, but Defendants cited that exact same document in their

March 27 Letter, yet nonetheless elected not to depose Mr. Rich, Dkt. 174-1 at 19.6 Likewise,

Defendants raised their theories about Plaintiff

                            in the March 27 Letter when they did not seek leave to depose Mr.

Rich, Dkt. 174-1 at 7, and re-raise the same issue now six months later, Mot. at 2, 13-12.

         Defendants are entitled to make strategic choices in discovery. But Defendants are not

entitled to a do over and extension of the discovery schedule simply because they belatedly

discover the error in their strategy. If Defendants wanted to depose Joel Rich, they could and

should have done so long ago—they will be welcome to cross examine him at trial when he

testifies on Plaintiff’s behalf.   The Due Process Clause does not entitle Defendants to an

unlimited number of depositions or indefinite discovery schedule—the Federal Rules of Civil

Procedure provide courts with the authority to limit not only the number of depositions but also

the time period allotted for taking them. Defendants’ strategic decisions on allocating the

depositions and discovery period afforded them by this Court’s generous schedule must have

6
    Defendants have made much about this email purportedly
                                                 See Dkt. 266-3 ¶ 68


                         and, therefore, must correct their filings and desist from implying
otherwise.
                                                   5
         Case 1:18-cv-00681-RJL Document 273 Filed 10/09/20 Page 7 of 10


consequences. There is no justification for granting further extensions to the Court’s discovery

schedule in order to accommodate Defendants’ neglect.

       C.      Pratt Wiley

       The Motion claims that there “can be no doubt as to Defendants’ diligence in attempting

to obtain evidence from Mr. Wiley,” which is self-refuting given the Motion’s admission that

Defendants have never once noticed or attempted to serve a deposition subpoena on Mr. Wiley

despite his having been “consistently identified as critical to the case[.]” Mot. at 4; see, e.g., Dkt.

174-1 at 23-28. Defendants attempt to argue that they “focused on a document subpoena”

because of the “limited number of depositions authorized by the Court,” despite that fact that the

twelve witnesses they asked for permission to depose in the March 27, 2020 Letter included

numerous witnesses whose connection to the case is at best tangential. Id. The Defendants made

the strategic decision to focus on Mr. Wiley’s documents and not his deposition, and have

offered no explanation as to why the Court should release them from the consequences of that

decision by further extending discovery in this case. The Motion also provides no explanation

for what has changed between the March 27 Letter when they were supposed to submit their

final list of outstanding discovery and now, and instead recycles the same arguments they

previously advanced to justify an extension to serve a document subpoena, which the Court

rejected. Compare Mot. at 8; Dkt. 174-1 at 10; see Dkt. 182.




                                                  6
        Case 1:18-cv-00681-RJL Document 273 Filed 10/09/20 Page 8 of 10


II.    PLAINTIFF DOES NOT INTEND TO SEEK ADDITIONAL DEPOSITIONS OF
       THE WITNESSES PREVIOUSLY IDENTIFIED, BUT RESPECTUALLY
       REQUESTS LEAVE TO DO SO PENDING OUSTANDING DISCOVERY.

       At the September 17, 2020 status conference, counsel for Plaintiff indicated an interest in

taking the depositions of three additional witnesses,7 including Roger Aronoff who Defendant

Butowsky claimed for the first time in a supplemental interrogatory response from August 17,

2020 was the author of The Washington Times article that published defamatory content about

Plaintiff. See Governski Decl. Ex. A at 6

                                                                                              Since

the status conference, Plaintiff contacted Mr. Aronoff, who provided through counsel an affidavit

signed under penalty of perjury about the allegations, including that: “I was never asked by

anyone and I never did write a first draft or any draft of a column for Admiral Lyons, ever at any

time” and in “the case involving the article he wrote about Seth Rich in February or March of

2017, no one asked me to write up a first draft, or any draft, and I am not sure that I did proof it




7
  There was also discussion at the September 17, 2020 Status Conference about Defendants’
purported inability to locate Cassandra Fairbanks, who Defendants have repeatedly represented
to be a critical witness in this matter, including relating to Ms. Fairbanks’ alleged conversations
with Julian Assange. Dkt. 245 at 28:20-24. Plaintiff has always reserved the right to cross-
notice a deposition of Ms. Fairbanks, and in its April 23, 2020 Order, the Court left open the
possibility that Plaintiff could move for permission to cross-notice the depositions of Ms.
Fairbanks and Det. Joseph Della Camera if those depositions were scheduled. Dkt. 182.
Plaintiff objects, however, to the notion that discovery must be extended further to allow more
time for Defendants to locate Ms. Fairbanks for a deposition. Ms. Fairbanks has publicly
represented that Defendants’ characterizations of her statements are false, see, e.g., Governski
Decl. Ex. C (“Julian Assange has never confirmed or denied Seth Rich being his source to be or
anyone else that I’m aware of . . . “), and Ms. Fairbanks confirmed those views in a sworn
statement offered through her attorney. Ex. D at ¶ 9 (“I never told either Ed Butowsky or Matt
Couch that Julian Assange told me he paid either of the Rich brothers for the DNC emails or that
Julian Assange told me the Rich brothers received payments from him by any method, ebay or
otherwise”); id. ¶ 5 (“I do not know who the source was for the DNC emails published by
Wikileaks, nor has Julian Assange told me who the source was.”).
                                                 7
        Case 1:18-cv-00681-RJL Document 273 Filed 10/09/20 Page 9 of 10


at all.” Governski Decl. Ex. B ¶¶ 6-7. With respect to the additional two potential witnesses,

Plaintiff has determined it can satisfy his burden without the need for their depositions.

       Finally, this week, the United States District Court of Northern District of California

denied Twitter’s motion to quash a subpoena demanding the unmasking of @whysprtech, who

has anonymously published materials about Seth Rich relevant to this matter, including an

obviously forged document that certain individuals disseminated in May of 2017 as purported

evidence that there was a FBI Report linking Seth Rich to WikiLeaks. See In the Matter of a

Subpoena to Non-party Twitter, Inc. Order on Motion to Quash, 4:20-mc-80081-DMR (N.D.

Cal.). We have now received a production from Twitter in response to the subpoena. In order to

follow up on this production, we expect to move the Court for permission to serve limited

additional discovery as soon as we have completed our review of the production.



Dated: October 9, 2020                         /s/ Michael J. Gottlieb______________________
                                               MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                               MERYL C. GOVERNSKI (D.C. Bar No. 1023549)
                                               WILLKIE FARR & GALLAGHER LLP
                                               1875 K Street NW, Washington, DC 20006
                                               Tel: (202) 303-1442 / Fax: (202) 303-2000
                                               mgottlieb@willkie.com
                                               mgovernski@willkie.com

                                               JOSHUA P. RILEY (D.C. Bar No. 1026900)
                                               BOIES SCHILLER FLEXNER LLP
                                               1401 New York Ave NW, Washington DC 20005
                                               Tel: (202) 237-2727 / Fax: (202) 237-6131
                                               jriley@bsfllp.com
                                               Attorneys for Plaintiff Aaron Rich




                                                 8
       Case 1:18-cv-00681-RJL Document 273 Filed 10/09/20 Page 10 of 10




                                CERTIFICATE OF SERVICE

      The undersigned counsel certifies that on October 9, 2020, the foregoing document was

filed through the CM/ECF system and thereby served electronically on counsel for Defendant

Edward Butowsky, and Defendant Matthew Couch. A courtesy copy of the foregoing document

also was emailed to their counsel, Eden Quainton, at equainton@dunnington.com. Mr. Quainton

has agreed to convey served and filed documents to Defendant America First Media through

Defendant Couch as necessary.

      Dated: October 9, 2020

                                         /s/ Michael J. Gottlieb______________________
                                         MICHAEL J. GOTTLIEB (D.C. Bar No. 974960)
                                         WILLKIE FARR GALLAGHER LLP
                                         1875 K Street NW, Washington, DC 20006
                                         Tel: (202) 303-1442 / Fax: (202) 303-2000
                                         mgottlieb@willkie.com
